COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Erica Blumenthal

Appellate case number:    01-21-00130-CV

Trial court case number: 2020-62226

Trial court:              280th District Court of Harris County

       Relator Erica Blumenthal filed a petition for original writ of habeas corpus and an
amended petition on March 12, 2021, complaining of the trial court’s adjudication that she was
“guilty of criminal contempt for violating [the trial court’s] protective order” and of the
accompanying sentence of six months in the Harris County Jail.
        On March 15, 2021, we requested a response from Real Party in Interest and, by order
dated April 8, 2021, we granted Real Party’s request to extend the deadline for his response to
April 19, 2021. No response has been filed. On March 16, 2021, counsel for Relator filed an
advisory indicating Relator had attempted to post bond but that the Harris County Sheriff refused
to accept the bond “because there was no warrant for [Relator] in the system available to the
Sheriff authorizing [Relator’s] confinement.”
        This Court requests a status report from Relator and Real Party indicating whether (1) a
warrant has been issued for Relator’s arrest, (2) bond has been posted, (3) the issue(s)
complained of in Relator’s petition are moot, and if not, (4) which issues remain that require
resolution by this Court.
       The Court requests that responses be filed by August 10, 2021.
       It is so ORDERED.

Judge’s signature: /s/ Veronica-Rivas Molloy
                   Acting individually


Date: August 3, 2021